Citation Nr: 1425914	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-21 794	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a 10 percent disability rating for residuals of a left knee injury effective August 9, 2007.  The RO in Montgomery, Alabama, currently has jurisdiction of the claim.

The Board notes that the Veteran's claims file has been rebuilt.  The record currently before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS) in addition to the Veteran's paper claims files.  

The Board sent the Veteran a letter in November 2013 requesting clarification as to whether he wanted to attend a Board hearing.  He subsequently indicated that he did not wish to appear at a hearing and to consider his case on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears from review of the paper claims files that at one point in time, the Veteran was represented by the Disabled American Veterans (DAV).  An October 2013 letter from the law firm Gardberg, Clausen & Kemmerly, P.C., which is located in the Veteran's VBMS file, indicates that this firm is representing the Veteran.  The requisite form for appointing a representative, be it an individual or a Veterans Service Organization, is not of record.  On remand, the Veteran should be asked to clarify representation by submitting either a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or a VA Form 21-22a (Appointment of Individual as Claimant's Representative).  

As noted in the Introduction, the Veteran's claims file has been rebuilt.  Review of the evidence of record that has been associated with the rebuilt file reveals the following procedural history as it pertains to the claim on appeal.  The Veteran filed a claim that was received on August 9, 2007.  In the January 2008 rating decision that is the subject of this appeal, a 10 percent rating was assigned for the service-connected residuals of a left knee injury pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective August 9, 2007.  A notice of disagreement was received in February 2008 and a statement of the case (SOC) was issued in May 2009.  The Veteran completed his appeal by filing a VA Form 9 in June 2009 and a supplemental SOC (SSOC) was issued in October 2009.  Of these procedural documents, only the January 2008 rating decision is of record.  On remand, efforts should be made to obtain copies of the May 2009 SOC and October 2009 SSOC.  

Efforts should also be made to obtain the Veteran's complete VA treatment records.  The Veteran has reported receiving the majority of his treatment from the Southern Louisiana Veterans Healthcare System, which is the VA Medical Center (VAMC) located in New Orleans, Louisiana.  The January 2008 rating decision of record indicates that records from this facility dated between July 2, 2007, and September 5, 2007, were reviewed.  The rating decision also references review of a September 2007 VA examination conducted at the VAMC in Biloxi, Mississippi.  None of these records have been associated with the paper or electronic claims files.  For the sake of completeness, the Veteran's complete VA treatment records from the Southern Louisiana Veterans Healthcare System dated since August 2006 must be obtained.  VA should also specifically request a copy of the September 2007 VA examination and ascertain whether the Veteran received VA treatment at any other facility or facilities since August 2006.  If he has, any such records should be obtained.  

The Veteran received treatment related to his left knee at the University of Southern Alabama between November 2007 and August 2008.  As the claim is being remanded for the foregoing reasons, and it appears the Veteran has reported more recent treatment at this facility, efforts should be made on remand to obtain records from the University of Southern Alabama dated since August 2008.  

A November 2013 VA Disability Benefits Questionnaire (DBQ) filled out by Kathleen A. Robertson, M.D., was associated with the paper claims file in December 2013.  The DBQ is handwritten and portions are very hard to read.  The Microsoft Outlook Global Address List indicates that Kathleen A. Robertson is a physician at the Southern Louisiana Veterans Healthcare System.  On remand, this VA examiner should be asked to submit a typed version of the November 2013 DBQ.  If a typed version is not available, another VA examination should be scheduled to ascertain the current severity of the Veteran's left knee disability.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to clarify representation by submitting either a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or a VA Form 21-22a (Appointment of Individual as Claimant's Representative).  

2.  Make arrangements to obtain copies of the May 2009 SOC and October 2009 SSOC.   

3.  Obtain the Veteran's complete VA treatment records from the Southern Louisiana Veterans Healthcare System, dated since August 2006.  A specific request should also be made for a copy of the September 2007 VA examination report.  

4.  Ascertain whether the Veteran received VA treatment at any facility or facilities other than the Southern Louisiana Veterans Healthcare System since August 2006 and obtain any such records.  

5.  Make efforts to obtain records from the University of Southern Alabama, dated since August 2008.  

6.  Contact Kathleen A. Robertson, a physician at the Southern Louisiana Veterans Healthcare System who conducted the November 2013 VA DBQ, and ask for the submission of a typed version of the report.  If a typed version is not available, another VA examination should be scheduled to ascertain the current severity of the Veteran's left knee disability.

7.  Review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA  
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


